Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to the amendment filed on 03/21/2022, the claims 1-4, 6-12, and 14-18 are pending as result of the cancelation of the claims 5, 13, 19-21.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-12, and 14-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim1-2, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dan Gookin  “Microsoft Word 2016 for Professionals dummies” and further in view of Bhogal (U.S. Pub. 2005/0033813 A1) and further in view of Bailor et al. (U.S. Pub. 2013/0151940 A1).
With respect to claim 1, Dan Gookin discloses a method comprising: 
storing, at first time, by a content management system, a first content item comprising cells organized into one or more columns and one or more rows and a second content item not comprising the cells of the first content item (page 243 shows create the document and work on the spreadsheet so when open create word and Excel, there are two files are store in local computer); 
receiving, at a second time subsequent to the first time, by the content management system, a request to embed the cells of the first content item within the second content item (page 243 shows step 3 select the cells you want to copy in excel and step press Ctrl+C to copy and fig. 13-3 shows a paste option button appears in words is one option of embed as claimed invention, there are other pasting option see table 13.1 below); 

    PNG
    media_image1.png
    738
    594
    media_image1.png
    Greyscale
 
in response to receiving the request, embedding, by the content management system, the cells of the first content item into the second content item (fig. 13.3 above shows at any time paste, a paste options button appears in word, further, other option for pasting as fig. 13.1 below.)); 

    PNG
    media_image2.png
    464
    739
    media_image2.png
    Greyscale

receiving, by the content management system, an edit to the second content item, the edit to the second content item comprising a change to data included within the cells of the first content item that are embedded into the second content item (i.e., “246 shows at last paragraph let you edit the data such as right click in the table and choose the command linked worksheet ---->edit link. Excel opens, display the worksheet and lets you modify the data, further, 246 further the data, is linked to Excel file (first content) so if you change the Excel worksheet, those updates are reflected in word (second content) and Examiner asserts when edit in the second content, user can right click in the table (cell) (first content embed in second content (word)(in the second content item), the system let open the worksheet and this modify including the cells (changes applied to the word document in such the changes made from Excel worksheet are then reflected to the updated to be reflected in word )); and 

    PNG
    media_image3.png
    882
    691
    media_image3.png
    Greyscale


in response to receiving the edit to the second content item, updating, by the content management system, the first content item to reflect the change (page 246 shows the table is reflect the current excel data and those updates are reflected in word)).
But Dan Gookin does not explicitly disclose the first content item associated with one or more edit permission identifying a set of users that are permitted to edit the first content item; in response to receiving the edit to the second content item, determining whether a user providing the edit is included in the set of users that are permitted to edit the first content item and in response to determining that the user providing the edit is include in the set of users that are permitted to edit the first content item, the set of users comprising tow or more users, the first content item and second item stored at one or more remote  servers
dynamically updating, by the content management system, both the first content item and the second content item to reflect the change and
In response to determining that the user providing the edit to the second content item is not included in the set of users that are permitted to edit the first content item, updating, by the content management system, the second content item to reflect the change without updating the first content item to reflect the change, the second content item associated with second edit permission that specify the user and at least one additional user are permitted to edit the second content item at least one common time 
However, Bhogal et al. discloses the first content item associated with one or more edit permission identifying a set of users that are permitted to edit the first content item (i.e., “Methods and systems according to the present invention generally implement collaborative email with delegable authorities by identifying collaborators authorized to view and edit a collaborative email document as it is being written. Segments of the document may be identified that only particular collaborators are authorized to view and edit. Revisions are typically streamed asynchronously (or synchronously) among collaborators' clients through one or more servers”(0300)); in response to receiving the edit to the second content item, determining whether a user providing the edit is included in the set of users that are permitted to edit the first content item and in response to determining that the user providing the edit is include in the set of users that are permitted to edit the first content item (i.e., That is, is the _NO_DELEGATION parameter is assigned to the document, no delegation is permitted; if the _BY_POLICY parameter is assigned to the document, delegation is carried out according to an authority delegation policy cumulatively with other modes of delegation; if the _BY_POLICY_ONLY parameter is assigned to the document, delegation is carried out only according to an authority delegation policy exclusively with respect to other modes of delegation; and so on according to which authority delegation type parameters are assigned to the document under edit.” (0118)).  
the first content item associated with one or more edit permission identifying a set of users that are permitted to edit the first content item (i.e., “the records in document table 402 are related one-to-many to records in an authority table 424. Each record in the authority table 424 identifies a user, a collaborator or a user, who eligible to be a delegate or assignee of authority to sign, view, or edit a collaborative email document”(0065)); in response to receiving the edit to the second content item, determining whether a user providing the edit is included in the set of users that are permitted to edit the first content item and in response to determining that the user providing the edit is include in the set of users that are permitted to edit the first content item (i.e., Each record in the authority table includes a user identification 426 of a signatory or collaborator who is eligible to have delegated the authority to sign view, or edit the collaborative email document identified in the document identification field 404. Each record in the authority table includes an authority type field 428 that identifies the kind of authority for which the user is eligible to be a delegate” (0065)).  
updating, by the content management system, both the first content item and the second content item to reflect the change (i.e., “updating the copies of the document on collaborators' computers with revisions from the collaborators, and sending the collaborative email document from the administrator's computer to addressees when the document bears valid digital signatures from all signatories.” (abstract) and fig. 5 shows step 512 to update collaborator copies and each collaborator is assigned to edit portion of the document and each portion is interpreted as first content item and second item and “The exact method of updating a copy of a document on an email client may be determined or selected by one or more setup parameters in the client” (0123)) and
in response to determining that the user providing the edit to the second content item is not included in the set of users that are permitted to edit the first content item, updating, by the content management system, the second content item to reflect the change without updating the first content item to reflect the change (fig. 6B shows establish authority delegation type parameter (step 624) that identify modes of delegating authority for signatories and based response to determining that user providing the edit to the second content item is not included in the set of users (based on accordance with the assigned authority delegation type parameter 630) and updating the second content item to reflect the change (update collaborator copies repeat 514 until all update and without updating finish)(512) but without update the first content item (delegate signature authority (628)  and paragraph 0106-0114 explain detail the delegate, further, “a predefined list may be embedded as part of a template for a collaborative email document, a template which the user may or may not be granted authority to amend. If delegations of signature authority by contributor is a supported mode of delegation and the authority delegation type parameter” (0138)).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include Bhogal’s features in order to increase the secure the content to unsure confidentially, and automated updates to certain revision levels or authentication through valid digital signatures and delegable authorities for signing viewing and editing collaborative, therefore improvement system collaborative for the stated purpose has been well known in the art as evidenced by teaching of Bhogal et al. (0005).  Further, Bhogal discloses the policy can contain ore more collaborative (abstract) and both references teach the same field such as collaborative project, therefore combination both reference are benefit and successful.
But Bhogal and Dan Gookin do not explicitly disclose the set of users comprising two or more user, the first content item and second item stored at one or more remote server, dynamically updating, by the content management system, both the first content item and the second content item to reflect the change and the second content item associated with second edit permission that specify the user and at least one additional user are permitted to edit the second content item at least one common time 
U.S. Pub. 2013/0151940 A1
However, Bailor et al.  discloses the set of users comprising two or more user, the first content item and second item stored at one or more remote server (i.e., “The document share component 122-2 may be generally arranged to manage coauthoring or collaborative operations for the application program 120. Coauthoring operations enable two or more users or authors to access a single collaborative document 102 at the same time, edit or format different document instances 104-1, 104-2, and view updates made to the difference document instances 104-1, 104-2 after merge or synchronization operations occur. In order to initiate co-authoring operations, all authors need to open a same collaborative document 102 stored in a same location that supports co-authoring.”(0033)), dynamically updating, by the content management system, both the first content item and the second content item to reflect the change (i.e., “One advantage of the set of construct-based conflict rules is that merge operations between the document instances 104-1, 104-2 do not cause content or format changes to appear unexpectedly in a collaborative document 102. The document share component 122-2 allows dynamic updates to the document instances 104-1, 104-2. For instance, as one user changes a construct 204-c of the document instance 104-1, the changes are propagated and materialize in the same construct 204-c of the document instance 104-2, and vice-versa. The time interval between changes in the document instance 104-1 and updates to the document instance 104-2 is a design variable, and in some cases, is configurable by a user” (0086)) and the second content item associated with second edit permission that specify the user and at least one additional user are permitted to edit the second content item at least one common time (i.e., “The document share component 122-2 may be generally arranged to manage coauthoring or collaborative operations for the application program 120. Coauthoring operations enable two or more users or authors to access a single collaborative document 102 at the same time, edit or format different document instances 104-1, 104-2, and view updates made to the difference document instances 104-1, 104-2 after merge or synchronization operations occur. In order to initiate co-authoring operations, all authors need to open a same collaborative document 102 stored in a same location that supports co-authoring.” (0033)).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include Bailor’s features to merge the edits into a single with smooth and unobtrusive manager the stated purpose has been well known in the art as evidenced by teaching of Bailor et al. (0001).  Further, Bhogal discloses the policy can contain ore more collaborative (abstract) and Bailor also teaches collaborative flat form (abstract), Both references teach the same field such as collaborative project, therefore combination both reference are benefit and successful.	With respect to claim 2, Dan Gookin discloses wherein the request to embed the cells of the first content item within the second content item is received from a client device based on user input received via a user interface of the client device (fig. 13.3 shows received from a client device with the user interface in order to do step 1-5).  
With respect to claim 6, Dan Gookin discloses wherein the cells of the first content item that are embedded into the second content item cells have a same organization as the one or more columns and one or more rows corresponding to cells of the first content item (i.e., “fig. 13.3 above shows a same organization)).

Claims 3-4 and 7-8 are rejected under 35 U.S.C 103(a) as being unpatentable over Dan Gookin  “Microsoft Word 2016 for Professionals dummies”, Bhogal (U.S. Pub. 2005/0033813 A1), Bailor et al. (U.S. Pub. 2013/0151940 A1) and further in view of Chang et al. (U.S. Pub. 2016/0261577 A1).
With respect to claim 3, Dan Gookin, Bailor and Bhogal et al disclose all limitations recited in claim 1 except wherein the request to embed the cells of the first content item within the second content item includes metadata describing a location of the first content item in the content management system and an identifier for each of the cells of the first content item.  However, chang et al.  discloses wherein the request to embed the cells of the first content item within the second content item includes metadata describing a location of the first content item in the content management system and an identifier for each of the cells of the first content item (i.e., “When user 102 select data or a view within system 100 and then engages a user interface element requesting an embedded electronic spreadsheet view …a spreadsheet file is created and stored by system 100 in a suitable location and format, such as in data store 110 using SQL” (0028). It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include metadata describing a location of the first content item in the content management system and an identifier for each of the cells of the first content item in order to quick add new object, navigation, and process UI for the stated purpose has been well known in the art as evidenced by teaching of Chang et al.
With respect to claim 4, Chang et al. discloses wherein the updating of the first content item to reflect the change is additionally responsive to a request to synchronize the first content item (i.e., “Example tools and capabilities can include organizing, automating, and/or synchronizing sales; performing marketing analysis; providing comprehensive customer service and technical support, and maintaining an accurate representation of a customer from first contact through purchase and post-sales” (0023)).  (With same motivation)
With respect to claim 7, Dan Gookin discloses wherein the first content item is displayed on a first device and the second content item is displayed on a second device, wherein the edit to the second content item comprising the change to data included within the cells of the first content item that are embedded into the second content item is received via the second device (i.e. “computing system 100 can comprise a collaboration system, a document sharing system, a scheduling system, and/or an enterprise system”(0022) and “bulk edit on data using spreadsheet application within the context of the first application improves the user experience with the first application”(0017), “adding charts to visualize the data, modifying data or adding new rows (records) and potentially pushing the modification(s) back to the first application” (0015) and “Computing 100 can be any type of computing system accessed by users 102 and 104…computing system 100 can comprise collaboration system, a document sharing system, a scheduling system” (0022) and Examiner asserts in the collaboration system, multiple user edit in the spreadsheet so inherent that there are second, third, etc. edit to data) (with the same motivation).  
With respect to claim 8, Dan Gookin discloses the method of claim 7, wherein the first content item displayed on the first device is updated responsive to receiving the edit to the second content item via the second device (i.e., “As electronic spreadsheet applications are becoming increasingly available as cloud-based applications, …user 102 may simply select a portion of data within a data display of system 100 and then select or otherwise engage a user interface element for invoking the embedded electronic spreadsheet and have the invoked electronic spreadsheet rendered within the display and context of the user interface of system 100” (0027) and Computing 100 can be any type of computing system accessed by users 102 and 104…computing system 100 can comprise collaboration system, a document sharing system, a scheduling system” (0022) and Examiner asserts that user 102, 104 can access the collaboration system to the document) (with the same motivation).
With respect to claims 9-12, 14-18, the claims 9-12, 14-18 are rejected as claims 1-4, 6-8 above since the claims 9-12, 14-18 are similar to claims 1-8 but different form.
Citation of Pertinent References

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The patent to Parker et al. discloses Intergrated collaborative user interface for a coument editor program, U.S. Patent No. 10,015,215 B2.
The Patent to Sitrick et al. discloses System and method providing collaborating among a plurality of user each at a respective computing appliance, and providing storage in respective data layers of respective user data and provided responsive to a respective user input and utilizing event processing of event content stor3ed in the data layers, U.S. Pub. 2013/0024418 A1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG T VY whose telephone number is (571)272-1954.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-40784078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hung T Vy/
Primary Examiner, Art Unit 2163


April 28, 2022